Spina, J.
(concurring in part and dissenting in part, with whom Co win, J., joins). I agree with that portion of the court’s opinion concerning the practice of law, but I respectfully dissent from that part of the opinion that affirms the award of a monetary sanction for discovery violations.
The court bases its holding on “the broad arbitration provision in the agreement and the absence of any limiting language prohibiting a monetary sanction for discovery violations.” Ante at 338. Arbitrators probably have authority under the arbitration agreement to impose a wide range of sanctions against a party who disobeys an order for discovery, including but not limited to refusing to allow the disobedient party to support or oppose corresponding claims or defenses, prohibiting the disobedient party from introducing certain matters in evidence, and taking *341certain facts as established in accordance with the claim of the party obtaining the discovery order. However, the power to enforce a discovery order is limited under G. L. c. 251, § 7 (e), to application to a judge for enforcement of a subpoena.
General Laws c. 251, § 7 (e), gives to arbitrators the authority to “issue such orders as they deem necessary ... on requests for enforcement of production both prior to and after the commencement of the hearing.” We have said that when discovery requests are not complied with, the proper enforcement procedure is for the arbitrator to issue a subpoena pursuant to G. L. c. 251, § 7 (a), and if the party or witness persists in its refusal to comply, the arbitrator or the party seeking enforcement of the discovery order may make application to a judge for enforcement of the subpoena. Thereafter “the decision to enforce or to quash the subpoena[] is a matter within the . . . discretion” of a trial court judge. Hull Mun. Lighting Plant v. Massachusetts Mun. Wholesale Elec. Co., 414 Mass. 609, 617 (1993). That is the only enforcement mechanism available under the statute. If the Legislature had intended to grant additional powers, it would have done so. An arbitral power to impose a monetary fine for disobeying a discovery order is inconsistent with G. L. c. 251, § 7.
This conclusion is consistent with the nature of the power to impose monetary sanctions for disobedience of a discovery order. The power is extraordinary, and it arises from the power of contempt. See, e.g., Imprescia v. Imprescia, 392 Mass. 101, 106 (1984); Ayash v. Dana Farber Cancer Inst., 46 Mass. App. Ct. 384 (1999). See also Mass. R. Civ. P. 37 (b) (2) (D), as appearing in 390 Mass. 1208 (1984). The power of contempt is a “power inherent in all courts to enforce obedience, something they must possess in order properly to perform their functions.” Root v. MacDonald, 260 Mass. 344, 355 (1927), quoting Myers v. United States, 264 U.S. 95, 103 (1924). This court has noted that the power of contempt is one of the distinguishing features between courts and arbitrators. “[Wjhile it is sparingly to be used . . . the power of courts to punish for contempts is a necessary and integral part of the independence of the judiciary, and is absolutely essential to the performance of the duties imposed on them by law. Without it they are mere boards of *342arbitration whose judgments and decrees would be only advisory.” Root v. MacDonald, supra at 360, quoting Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 450 (1911).
The Legislature may, by express statutory grant, confer the power of contempt on others. See Lawson v. Rowley, 185 Mass. 171, 172-173 (1904) (statute expressly gave to justices of peace power to punish contempt by fine, but absent further express grant to punish in any other way, power limited to punishment by fine). See also Certain Underwriters at Lloyd’s London v. Argonaut Ins. Co., 264 F. Supp. 2d 926, 943-945 (N.D. Cal. 2003). The Legislature did not expressly grant to arbitrators the power to punish contempt, and absent such a grant, it should not be inferred. See Lawson v. Rowley, supra.
We need not decide whether the rules of the American Arbitration Association (AAA) could grant such authority where the parties and the Legislature have not done so, and where such authority is inconsistent with the statute. In any event, AAA rules do not expressly grant such authority, and the power to impose monetary fines should not be inferred from broad, nonspecific language.
Finally, there is no way to know whether the $1,000 daily fine imposed here is punitive or compensatory, particularly where the arbitrators have stated that they cannot ascertain the plaintiff’s damages. See School Comm. of New Bedford v. Dlouhy, 360 Mass. 109, 115 (1971) (compensatory nature of civil fine for actual losses sustained by contumacious conduct requires evidentiary support). “Contempts have been classified as either criminal or civil. ... If the penalty is not imposed wholly for the benefit of the aggrieved party, but in part at least is punishment for the affront to the law, the contempt is deemed criminal. If . . . the power of the court is used only to secure to the aggrieved party the benefit of the decree, either by means of a fine payable to the aggrieved party as a recompense for his loss through disobedience to the decree, or by means of imprisonment terminable upon compliance with the decree, then the contempt is deemed civil.” Godard v. Babson-Dow Mfg. Co., 319 Mass. 345, 347 (1946). Because “[t]he punishment of [criminal contempt] is solely for the vindication of public authority and the majesty of the law,” Hurley v. Commonwealth, *343188 Mass. 443, 445 (1905), fines imposed for criminal contempt are not payable to the private party opponent in the dispute, but to the treasury of the Commonwealth. See Alves v. Braintree, 341 Mass. 6, 9 (1960); Opinion of the Justices, 334 Mass 716, 718 (1956). Criminal contempt proceedings follow the practice in criminal cases, see School Comm. of New Bedford v. Dlouhy, supra at 117, and defendants in such cases have appellate rights. See Mass. R. Crim. P. 43, 378 Mass. 919 (1979) (summary proceedings for criminal contempt); Mass. R. Crim. P. 44, 378 Mass. 920 (1979).
The injustice in this case is aggravated by the fact that Superadlo likely has been ordered to pay a punitive fine for the benefit of a private party, which itself is illegal, and the effect of the court’s decision is to render the order unappealable.
I agree with the Appeals Court’s analysis and would hold that the arbitrators exceeded their authority by imposing a fine as a discovery sanction. I would vacate that portion of the award that grants a fine of $271,000, pursuant to G. L. c. 251, § 12 (a) (3).